COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:       Larry Richard v. The State of Texas

Appellate case number:     01-14-00072-CR, 01-14-00073-CR

Trial court case number: 1233998, 1401120

Trial court:               185th District Court of Harris County

        Appellant, Larry Richard, has filed a “Motion to Abate,” requesting that we remove the
case from the Court’s docket until the trial court has prepared findings of fact and conclusions of
law on appellant’s motion to suppress. We deny the motion.
       Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature:_/s/ Terry Jennings
                       


Date: September 16, 2014